DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a display device comprising: a display module having a plurality of light emitting areas and a non-light emitting area that at least partially surrounds the plurality of light emitting areas and that emit light towards a first direction; a phase difference layer disposed on the display module, a first polarizer disposed on the phase difference layer: a second polarizer disposed on the first polarizer; and a liquid crystal layer disposed between the first polarizer and the second polarizer, wherein the phase difference layer is disposed closer to the display module than the first polarizer in the first direction, and wherein a plurality of openings are defined in the first polarizer or the second polarizer, and the plurality of openings overlap the plurality of light emitting areas.
Claim 16 recites, inter alia, a display device comprising: a display module having a plurality of light emitting areas and a non-light emitting area that at least partially surrounds the plurality of light emitting areas and that emit light towards a first direction; a phase difference layer disposed on the display module; a liquid crystal layer disposed on the phase difference layer: an in-cell polarizer disposed between the phase difference layer and the liquid crystal layer and in contact with the liquid crystal layer; and a polarizer disposed on the liquid crystal layer, wherein the phase difference layer is disposed closer to the display module than the in-cell polarizer in the first direction, and wherein a plurality of openings are defined in the in-cell polarizer, and each of the openings overlaps a respective one of the plurality of light emitting areas.
None of the prior art of record alone or in combination discloses the claimed invention.
Kawahira et al. (US 2020/0159066) discloses a display device (see figure 1, for instance) comprising: a backlight unit (80); a phase difference layer (60) disposed on the display module, a first polarizer (10) disposed on the phase difference layer (6): a second polarizer (50) disposed on the first polarizer; and a liquid crystal layer (30) disposed between the first polarizer and the second polarizer, wherein the phase difference layer (60) is disposed closer to the display module than the first polarizer (10) in the first direction.
However, Kawahira does not expressly disclose a display module having a plurality of light emitting areas and a non-light emitting area that at least partially surrounds the plurality of light emitting areas and that emit light towards a first direction, and wherein a plurality of openings are defined in the first polarizer or the second polarizer, and the plurality of openings overlap the plurality of light emitting areas, nor would it have been obvious to do so in combination.
Li et al. (US 2021/0373371) discloses a display module (102, see figure 1, for instance) having a plurality of light emitting areas (102 above 102) and a non-light emitting area (corresponding to 109) that at least partially surrounds the plurality of light emitting areas and that emit light towards a first direction, a filtration structure (103) disposed on the display module (102), a liquid crystal layer (106) disposed on the filtration structure (103): an in-cell polarizer (104) disposed between the filtration structure (103) and the liquid crystal layer and in contact with the liquid crystal layer; and a polarizer (112) disposed on the liquid crystal layer (106), and wherein a plurality of openings are defined in the in-cell polarizer (104), and each of the openings overlaps a respective one of the plurality of light emitting areas.
However, Li does not expressly disclose a phase difference layer disposed on the display module; a liquid crystal layer disposed on the phase difference layer, wherein the phase difference layer is disposed closer to the display module than the in-cell polarizer in the first direction, nor would it have been obvious to do so in combination.
Claims 2-15 and 17-20 are allowed by virtue of dependency from claims 1 and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/18/2022